Title: To George Washington from Timothy Pickering, 7 February 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Feby 7. 1783.
                        
                        The conductor whom I sent to Albany with blankets for Colo. Willet’s regiment is returned. He arrived there
                            the 4th before sunset; and has delivered the blankets to Colo. Willet, together with ten guineas which I sent to prevent
                            any little difficulties and delays, which even so small a sum of money might obviate. He has brought no letters for your
                            Excellency. I am, very respectfully, Sir, Your most obedt servant 
                        
                            Tim: Pickering Q.M.G.
                        
                    